FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL MENDOZA-RUIZ,                             No. 11-71697

               Petitioner,                       Agency No. A095-451-151

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Daniel Mendoza-Ruiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. §

§ 1252. We review for abuse of discretion the denial of a motion to reopen, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Mendoza-Ruiz’s motion to

reopen where he failed to show that his former attorneys’ alleged ineffective

assistance prejudiced his case. Id. at 793-94 (prejudice results when counsel’s

actions may have affected the outcome of the proceedings).

      PETITION FOR REVIEW DENIED.




                                         2                                      11-71697